DETAILED ACTION
This action is in response to Applicant’s response submitted March 5, 2021.  Claims 1-8 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manfield et al. (U.S. Pat. Publ. No. 2015/0032660, hereinafter “Manfield”) in view of Katragadda et al. (U.S. Pat. No. 8,484,199, hereinafter “Katragadda”).  
Specifically, regarding Claim 1, Manfield discloses an information providing system comprising: an information providing device (mobile device; ¶ [0018]), and a vehicle (130; ¶ [0017]), wherein the information providing device (“server”; ¶¶ [0017], [0022]) includes an acquisition unit configured to acquire second information indicating a candidate point (via a ranking or “plug score”; ¶¶ [0011], [0026], FIG. 4E), a second information transmitting unit configured to transmit the second information to the vehicle (inherent via network communication to a GPS unit; ¶ [0019]), and wherein the vehicle includes a second information receiving unit configured to receive the second information from the information providing device (inherent via network communication and a GPS unit; ¶ [0023]), and an output unit configured to output the second information (map display; ¶ 
However, Katragadda discloses an acquisition unit (110) configured to acquire second information (from content aggregator 108; col. 11, ll. 24-33) indicating a candidate point for stopping the vehicle and resting (col. 15, ll. 34-39) matching first information (user input parameters; e.g., a query received by computing device 300; col. 21, ll. 33-35 and FIGS. 1 and 11) and evaluation of the candidate point (col. 13, ll. 10-20), the first information indicating a condition for searching for a point the vehicle stops when the vehicle is used for resting (“safety degree”; col. 14, ll. 1-4), wherein the condition includes at least one of a degree of safety (col. 14, ll. 1-4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katragadda with the system of Manfield to provide user navigation to a location having minimal risk of operator danger.
Regarding Claim 2, Manfield discloses that the vehicle further includes an input unit configured to receive an input of the first information (touch-screen; ¶¶ [0018], [0019]), and a first information transmitting unit configured to transmit the first information to the information providing device (¶ [0017]), and wherein the information providing device further includes a first information receiving unit configured to receive the first information from the vehicle (inherent via network communication and a GPS unit; ¶ [0023]).
Regarding Claim 3, Manfield discloses that the vehicle further includes a generation unit configured to generate route information indicating a route along which 
However, Katragadda discloses that the acquisition unit (300; col. 23, ll. 24-31) is configured to acquire the second information based on the route information (e.g., adjacent a highway; col. 15, ll. 31-43), and the candidate point indicated by the second information is located on the route (e.g., the rest stop comprising a highest rank score; col. 15, ll. 31-43).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katragadda with the system of Manfield to provide user navigation to an adjacent location having minimal risk of operator danger along a traveled route. 
Regarding Claim 4, Manfield discloses that the generation unit is configured to generate position information indicating a position on the route at which the vehicle is to arrive after a predetermined time elapses (¶ [0018]) and the vehicle further includes a position information transmitting unit configured to transmit the position information to the information providing device (¶ [0018]), and wherein the information providing device further includes a position information receiving unit configured to receive the position information from the vehicle (¶ [0018]).  Manfield does not disclose the claimed acquisition unit.
However, Katragadda discloses that the acquisition unit is configured to acquire the second information based on the position information (e.g., located adjacent a highway; col. 15, ll. 31-43), and the candidate point indicated by the second information is located within a predetermined range from the position indicated by the position information (e.g., located beside a major highway but far from any highway exits; col. 15, ll. 31-43).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katragadda with the system of Manfield to provide user navigation to an adjacent location having minimal risk of operator danger along a traveled route. 
Claims 5-8 are directed to a vehicle and a device but include the same scope of limitations as those of Claims 1-4, and are rejected for the same reasons as those shown above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833